Atwater, J.
By the Court The action below was for materials furnished for, and work and labor performed upon a hotel situated upon block 109, in the town of Columbus, Anoka county, as alleged in the complaint. The complaint alleges *464that the Defendant was the owner of the premises, that the materials were furnished, and the work and labor performed’ at the instance and request of the Defendant, and demanded judgment against the Defendant for the sum of $401, with interest from October 11, 1857.
The Defendant answered, but did not appear on the trial, and the Plaintiff took judgment for the amount claimed in his complaint.
Afterwards a motion was made by the Plaintiff’s Attorney, before the Hon. O. E. Yanderburgh, Judge of the District Court for said county, for leave to amend the complaint, by inserting therein, after the demand for judgment, the words “ and that the said sum be decreed to be a lien upon the lands described in the said complaint, and that said land be sold to satisfy said amount, and for such other and further relief, as shall be equitable.” This motion was founded upon an affidavit, setting forth that this prayer for relief was omitted in the first instance through mistake, etc. On the hearing of this motion, an affidavit was read on the part of the Defendant, setting forth that the Defendant had sold the premises mentioned in the complaint, during the year 1858. (Judgment was entered in April, 1860, and the motion made June 11,-1860.) The motion was denied, and the Plaintiff appealed to this court.
The complaint in this action is claimed as the basis of the lien sought to be enforced, and was filed in the office of the Clerk of the District Court for the county of Anoka, in February, 1857. Such is the endorsement on the copy of the complaint furnished the Court, though this is probably intended for February, 1858, as the complaint states the cause of action accrued in the autumn of 1857. But the claim for a lien must be evidently on the act of March 3, 1855, vide Session La/ws of 1855, ¶. 57. That act provides what property shall be subject to a lien, and what proceedings are requisite to acquire it. If the land upon which the building be situated be “ within the limits of any city, town or village plat, the lot on which such dwelling house or other building be situated, not exceeding one acre, shall be subject to the payment of the debt,” etc. Otherwise the amount of land subject to a lien was forty acres. The act also provides *465that a petition or claim for a lien must be filed, and an action instituted for the recovery thereof within a year. And section twelve provides what the petition or claim shall contain.
No other “ petition or claim ” for a lien was filed in this case, save the complaint in the action. Whether this would have been a sirfficient compliance with the Statute, had the necessary requisites been therein contained, it is unnecessary to determine, since the complaint itself does not state sufficient facts to authorize a decree of lien. Section twelve requires, among other things, that the petition or claim shall contain ‘‘ a description of the premises, and all the material facts in relation thereto.” The description of the premises is entirely too indefinite to satisfy the requirements of the statute. The complaint simply states that the building is situated on block one hundred and nine, in the town of Columbus. There is nothing in the complaint from which the court can determine the quantity of land embraced in block 109. If the premises be not within the limits of any city or town or village plat, and exceed forty acres, a lien could not be decreed; and if it be within such limits, and exceeds one acre, the same result must follow. The matter sought to be inserted in the complaint, asks for a lien on the whole, but if the motion were granted, the relief asked could not properly be granted. Certainly a statement of the quantity of land sought to be made subject to the lien is “a material fact in relation to the premises,” as the court has no right to include more land than the Statute expressly authorizes.
But further, it is provided that “ a claim or petition ” for the lien must be filed. Whether this claim or petition be in a separate instrument, or embodied in the complaint, it must be substantially complied with, that is, the party must specifically pray the court for a Men upon the premises, setting forth sufficient facts to entitle Mm thereto. This provision is especially important for the protection of purchasers or incumbrancers, subsequent to the time when the claim for a lien accrued. If the [party claiming a lien has omitted this important step, innocent purchasers ought not to be prejudiced thereby. In the case at bar, a person who might have examined the complaint on file, certainly would have had no notice therefrom, *466that a lien was claimed on these premises, as the allegations scarcely differ in any respect, from those ordinarily employed in personal actions, for a money demand on contract. And as it appears from the motion papers that the Defendant had actually sold the premises previous to the entry of judgment, it would be manifest injustice to allow tbe purchaser’s title to be prejudiced, by establishing tbe lien now prayed for.
In tbe Farmers’ Bank vs. Winslow, 3 Minn. 86, we beld, that when a party claims the benefit of tbe lien law, be must show that he has strictly complied with all the pre-requisites required by the Statutes, the aid of which he invokes. The propriety and justice of such rule is illustrated by the case at baa:, and if in any case it should be relaxed, tbe present is not one of that kind. The same principle has been further recognized by this court in the case of Knox et al. vs. J. A. Starks, decided at July Term, 1860, 4 Minn. 20. As we think for these reasons the motion .was properly denied, it is unnecessary to consider the other objections raised on tbe argument.